 

UNITED STATES DISTRICT COURT

 

 

NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
TARA TEMPERANCE PEACE, ) Case No. 3:19 CV 1034
a.k.a, Todd E. Peace )
)
Plaintiff, ) JUDGE DONALD C,. NUGENT
)
vs. ) MAGISTRATE JUDGE DAVID A. RUIZ
)
)
CHRISTOPHER LaROSE, Warden ) ORDER ADOPTING MAGISTRATE’S
) REPORT AND RECOMMENDATION
Defendant. )
)

This matter comes before this Court upon the Report and Recommendation of Magistrate
Judge David A. Ruiz. The Report and Recommendation (ECF #10), issued on January 23, 2020, is
hereby ADOPTED by this Court. Petitioner filed this action requesting a writ of habeas corpus
pursuant to 28 U.S.C. § 2254. This was Petitioner’s second petition for a writ of habeas corpus.
Respondent filed a motion to transfer the petition to the Sixth Circuit Court of Appeals on the basis
that the present petition constitutes a second or successive petition, which must first be considered
by the Sixth Circuit Court of Appeals. (ECF #8). Petitioner did not oppose Respondent’s motion.

The Magistrate Judge recommends that Petitioner’s claim be transferred to the Sixth Circuit
Court of Appeals for further consideration as a second or successive petition pursuant to 28 U.S.C.
§ 2244(b). The Sixth Circuit has held that a habeas petition is a “second” petition “when it raises a
claim that could have been raised in the first petition but was not so raised, either due to deliberate

abandonment or inexcusable neglect.” In re Bowen, 43 F.3d 699, 704 (6th Cir. 2006). The Magistrate

 
 

Judge found that Petitioner’s present habeas claims trial-level errors that could have been raised in
the first petition and does not fall under any applicable exception.

Objections to the Magistrate’s Report and Recommendation were due by February 6, 2020.
Neither party filed any objections. The Court reviewed de novo the Report and Recommendation,
see Ohio Citizen Action v. City of Seven Hills, 35 F. Supp. 2d 575, 577 (N.D. Ohio 1999), and
ADOPTS the Report and Recommendation in its entirety. The Respondent’s Motion to Transfer is,

therefore, GRANTED. (ECF #8). IT IS SO ORDERED.

/
/

      

BS VV Ay - / V4. And |
DONALD C. NUGENT / |
Senior United States District Judge

 

 

 
